IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,030-01


                        EX PARTE JOSE LUIS BAUTISTA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1341277-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

attempted tampering with governmental record and sentenced to imprisonment for 90 days in county

jail.

        On August 28, 2019, the trial court adopted the Applicant’s Findings of Fact, Conclusions

of Law and Order. The habeas record has been properly forwarded to this Court by the district clerk

pursuant to TEX . R. APP . P. 73.4(b)(5). However, the record does not support the recommendation

to grant relief. We remand this application to the 180th District Court of Harris County to allow the
trial judge to make credibility findings regarding trial counsel’s affidavit, to determine Applicant’s

immigration status at the time of the offense, and to make findings on whether Applicant is being

deported as a result of this conviction and, if not, if he is suffering from any other collateral

consequences.

       This application will be held in abeyance until the trial court has resolved the findings issue.

The issue shall be resolved within 60 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 90 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: March 11, 2020
Do not publish